Title: From George Washington to Benjamin Lincoln, 28 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters 28th May 1782
                        
                        I mentioned to you my Intention to submit the Complaints of the Officers against the Contract for the movg
                            Army—to the Superintendt of Finance they now go to him by this Conveyance—I refer you to his Letter for a Disclosure of
                            their Subjects, of the very serious & alarming Circumstances which we are now brot to from that Quarter—serious
                            indeed they are, & of such Importance as to demand your most earnest & instant Attention—I beg you to
                            consult with Mr Morris & give every Aid in your Power to the Means of obtaing that Relief which is expected by the
                            Army; The Officers placing the Matter of their Subsistence on the footg of a Contract with Government, of equal Solemnity
                            with that of their pay, seeing no prospect of the latter, & findg the former, which is now almost the only means
                            of their Support, not only placed upon very disadvantageous grounds, but the mode of obtaing it subject to continual
                            Changes without their Knowlege or Consent—are exceedingly hurt & alarmed at their Situation—This Consideration
                            Sir! with a persuasion (which some how, has taken deep Root in their Minds) that they are the most neglected &
                            injured part of Community, which affects them the more, while they are conscious of havg & been obliged not only
                            to fight the common Battles of their Country, but often to place themselves between it & the soldiery to suppress
                            Mutiny & Discontents from their Want of Pay & Provisions; makes it necessary
                            that such Measures should be adopted as will give them no Occasion to conjecture that they are curtailed in any part of
                            their day; I am exceedgly impressed with the Necessity of Economising the public Monies—but we must not spin this Thread
                            so fine as to break it—nor should this Economy seem to bear hardest upon those who have already experienced a double
                            share of all the Distresses which have been felt.
                        You will notice particularly the Anxiety I must be in from a Want of the necessary Deposits for the Garrisons
                            of Westpoint—This is an alarmg Circumstance— articularly at this Time, when we know not the Intentions of the Enemy—but
                            from too many Circumstances, & the Appearance of Intelligence, we have reason to fear the worst from them—Were
                            they to know our Situation, & make a sudden Attempt—what is there to save this important post.
                        Inclosed is Sir Guy Carletons Reply to my Request respectg the So. Carolina Inhabitants—The facility and
                            Ease with which (passing over every other part of my Letter to him) he has made a full Compliance to that Requisition,
                            strikes me in a very disagreeable point of Light—I transmit it to you, to be presented to Congress, that such Measures may
                            be taken thereon as they shall think proper to direct for my own part, I confess, I am not disposed to seek favors of, or
                            Submit to an Idea of being under Obligation to, Sir Guy, at this Moment of conciliatory War.
                        To your Question respectg the Hospital in Virginia, conveyed in your Letter of the 16th, I reply—that I had
                            no Idea of an Establishment there upon any extensive plan—The Recruits collecting in that State, with those from
                            Maryland, Delaware & Pennsylvania, which are destined for the Southern Army, I considered to be the Subjects of
                            that Establishment—the Numbers of these Troops you are as good a Judge of as I am, from whence you will form your
                            Estimates of the Quantity of Stores & Medicine that will be wanted—I fear Doctr Tiltons Ideas are naturally
                            formed upon too extravagant a Scale.
                        Capt. Montour, when he arrives, will be attended to—I care not how long he is kept off my Hands—I expect he
                            will be very troublesome.

                    